DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
 
Response to Arguments
Applicant’s amendments and the accompanying arguments with respect to the cancellation of rejected claims, leaving only allowed claim 19 have been fully considered and are persuasive.  

Allowable Subject Matter
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 19, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the top surface of the top electrode comprising a planar and an inclined surface and the curves of the first and second spacers directly connected to the respective surfaces; in combination with the other recited limitations. 
The closest prior art of record is Kanaya (US 2013/0015541) which discloses a magnetic memory device including a top electrode with a top surface including a planar portion and an inclined portion, Figure 10.
 However, the instant application differs from the prior art in that the instant application includes the curved shapes of the spacers adjacent to the planar and inclined portions of the top surface of the top electrode.  This structure is not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is a device shaped to facilitate filling of conductive material without voids or seams between a metal interconnection and the top electrode, paragraph 20 of the specification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iwayama et al. (US 2015/0069547) discloses a related device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R JUNGE/Primary Examiner, Art Unit 2897